Citation Nr: 1741444	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disorder.

2.  Entitlement to a disability rating in excess of 10 percent for status post spinal fusion, L1-L2 (low back disorder) for the period of time prior to August 6, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for status post spinal fusion, L1-L2 (low back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1983 to October 1983 and from June 1986 to July 2007, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Jackson, Mississippi currently has jurisdiction over the appeal.

The appeal for an increased rating involves staged ratings.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has restated the issues on appeal to accurately reflect the periods of time and disability ratings involved.  

The case was previously before the Board in November 2016, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with complex regional pain syndrome of the left upper extremity which had its onset after service, is not etiologically related to active military service, or a service-connected disability, and is not an undiagnosed illness.  There is no diagnosed disorder of the right upper extremity.  

2.  For the period of time prior to August 6, 2014, the Veteran's service-connected low back disorder was manifested by pain and limitation of motion of the thoracolumbar spine with flexion to 50 degrees with pain; it is not manifest by any ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

3.  For any period covered by this appeal the Veteran's service-connected low back disorder is not manifested limitation of flexion to 30 degrees or less or by any ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral upper extremity disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).

2.  The criteria for a 20 percent disability rating for the service-connected low back disorder are met effective November 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2016)

3.  The criteria for a rating in excess of 20 percent for the service-connected low back disorder have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

VA compensation is also warranted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (a)(2)(i)(B). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. §  3.317 (a). 

The signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. §  3.317 (b). 

Service treatment records reveal that the Veteran required surgery to treat left shoulder impingement syndrome in 1996.  He is presently service-connected for the residuals of this disability at a 20 percent disability rating.  The Veteran's retirement examination conducted in 2007 revealed an abnormal clinical evaluation of the upper extremities due to the Veteran's prior shoulder surgery.  

In October 2009, the Veteran filed the present claim for service connection; he described his disability as "loss of strength in arms."

In November 2009 private neurologic testing was conducted because the Veteran reported symptoms of left arm weakness along with left arm pain and paresthesia.  Test findings were "most compatible with a mild brachial plexopathy with involvement in all trunks."  

In January 2010 a VA examination of the Veteran was conducted.  He reported that he initially developed symptoms of tingling numbness throbbing pain and then what feels like exhaustion in the muscles in the left upper extremity in March or April 2009  and then he developed symptoms in the right upper extremity in the last one month.  He reported evaluation by private neurologists without having a definitive diagnosis.  He reported symptoms were worse progressively on the left side which was more constant now; the right side was reported as being "off and on."  The impression was "subjective symptoms of tingling with throbbing pain and exhaustion bilateral upper extremities of undetermined etiology - symptoms started after service in 2009."  The examining physician further indicated that on "neurological examination he has weakness and decreased pinprick in the left upper extremity completely but not in any dermatomal or peripheral nerve pattern.  He denies any neck pain.  No elbow or wrist pain.  His symptoms are not less likely as not with right ulnar neuropathy.  He does not have symptoms suggesting ulnar neuropathy.  In the right upper extremity his sensory is intact.  No wrist or shoulder pain.  He has a left shoulder pain but does not correlate clinically with both upper extremity symptoms less likely as not caused by the [service-connected] left-shoulder problem." 

A January 2010 private medical report reveals that the Veteran was evaluated for complaints of left upper extremity weakness.  Symptoms of the right upper extremity were not reported.  Examination revealed some mild thumb grip and left arm rotation weakness.  The rest of the motor examination was unremarkable, although the Veteran reported an aching sensation in the biceps, triceps, and forearm area.  Reflexes and sensation were intact without objective deficits.  There was no muscle atrophy, the Veteran had normal reflexes and very mild weakness in the forearm and arm.  The physician's conclusion was that the Veteran probably had brachial neuritis in March 2009 and that because he was not treated adequately and he did not follow with occupational therapy it evolved into complex regional pain syndrome type I.  Medication and occupational therapy was prescribed.  

In January 2017 the most recent VA examination of the Veteran was conducted.  At the examination the Veteran denied any symptoms related to his right arm.  He reported that he had onset of left arm symptoms in late 2008, but that the symptoms intensified in 2009 to the point that he sought medical care in late 2009.  He reported symptoms of the left arm becoming weak and numb, with symptoms of tingling in the arm with numbness and weakness that involves the entire arm from the shoulder to the fingers.  He indicated he had symptoms about once a week that can last from an hour to all day.  The examining physician reviewed the evidence of record and noted the diagnosis of Complex Regional Pain Syndrome in 2010 and that the Veteran began treatment with gabapentin which decreased the frequency and severity of his left arm symptoms.  Neurologic examination of the upper extremities revealed some mild findings on the left side.  The examining physician's medical opinion was that the claimed condition claimed was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness.  Also, that the claimed disability was not caused or aggravated by the service-connected disabilities, including the left shoulder disability, and was not an undiagnosed illness related to the Veteran's Gulf War service.  The examiner reviewed the evidence of record including the reports of symptoms of numbness and tingling reported during service along with the post-service medical evidence.  The examiner specifically noted that the Veteran's left upper extremity symptoms are attributable to a known clinical diagnosis recognized by the medical community and diagnosed as chronic regional pain syndrome (also known as reflex sympathetic dystrophy syndrome).  This diagnosis was made by the Veteran's private physicians, was shown to have its onset after service and is supported by the medical tests contained in the record.  

In a September 2017 statement, the Veteran's representative asserts that the 2017 VA Compensation and Pension examination is inadequate.  First he asserts that the examining physician is unqualified to conduct the examination as his medical specialty is emergency medicine, not neurology or orthopedics.  The Board disagrees; the examiner is a trained medical doctor who conducted the specified examinations in accord with the examination sheets.  As an emergency medicine specialist one cannot assume that he lacks familiarity with evaluating neurologic or orthopedic disorders.  The physician conducted full examinations and expressed medical opinions which were supported by medial evidence of record and adequate rationale; he did consider the Veteran's lay reports of symptomatology.  The representative also asserts that the lack of a diagnosis related to the right upper extremity warrants service connection under 38 C.F.R. § 3.317.  The Board disagrees, despite early reports of right arm symptoms; the Veteran now denies any such symptoms.  Moreover, service connection under 38 C.F.R. § 3.317 requires objective evidence of signs and symptoms which is lacking upon review of both the VA and private medical evidence of record.  

The evidence shows that the Veteran has complex regional pain syndrome of the left upper extremity which had its onset after service.  All of the medical evidence of record, including the private medical reports, does not link the disorder to service, or any service-connected disability.  It is a diagnosed illness and does not warrant consideration under 38 C.F.R. § 3.317.  There is no diagnosis of a right upper extremity disability, and no objective signs or symptoms to warrant consideration under 38 C.F.R. § 3.317.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral upper extremity disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran is service-connected for status post spinal fusion at L1-L2.  His low service-connected low back disorder has been rated under various Diagnostic Codes including 5241 for spinal fusion, 5242 for degenerative arthritis of the spine, and 5237 for lumbosacral strain.  

Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Subsequent to the November 2016 Board appeal, an additional VA examination of the Veteran was conducted.  As a result of that examination a March 2017 rating decision assigned separate disability ratings for lumbar radiculopathy of the right leg at a 20 percent rating, and radiculopathy of the left leg at a 40 percent rating.  While the RO placed these issues on the March 2017 supplemental statement of the case, no timely notice of disagreement with the separate disability ratings was received.  Accordingly, these ratings are not at issue.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016). 

Range of motion measurements are to be rounded off to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5)(2016). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

The evidence of record indicates that besides arthritis of the lumbar spine, the Veteran also has degenerative disc disease of the lumbar spine.  Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  Review of the record does not reveal that the Veteran has had any incapacitating episode requiring bed rest prescribed by a physician and treatment by a physician.  The January 2017 VA examination report specifically indicates that such incapacitating episodes are not present.  Accordingly, rating the Veteran's low back disability under these criteria is not warranted.  

The Veteran filed his claim for an increased disability rating in October 2009.  

In January 2010 a VA examination of the Veteran was conducted.  He reported having low back pain with prolonged standing and physical activity such as doing yard work.  No incapacitating episodes requiring prescribed bedrest were reported.  Physical examination revealed mild tenderness in the upper lumbar area, with no muscle or ankylosis.  Range of motion testing revealed:  flexion to 70 degrees with guarding with pain; extension to 5 degrees; right and left lateral flexion to 10 degrees, bilaterally; and, right and left lateral rotation to 20 degrees, bilaterally.  He had discomfort and guarding with pain on range of motion.  

A January 2011 private treatment record shows treatment for complaints of low back pain with prescribed medication and steroid injections.  However, physical findings related to rating the low back disorder are not contained in this record.  

In November 2013 another VA examination of the Veteran was conducted.  The indicated diagnosis was degenerative disc disease of the lumbar spine, status post lumbar fusion with mild functional limitations.  The Veteran reported having pain with physical activity.  Range of motion testing revealed:  flexion to 70 degrees with onset of pain at 50 degrees; extension to 20 degrees with onset of pain at 10 degrees; right lateral flexion to 15 degrees with onset of pain at 10 degrees; left lateral flexion to 10 degrees with onset of pain at 5 degrees; right lateral rotation to 20 degrees, with onset of pain at 20 degrees; left lateral rotation to 15 degrees with onset of pain at 15 degrees.  Repetitive motion testing did not reveal any significant additional limitation to range of motion.  There was no evidence of muscle spasm, ankylosis, or incapacitating episodes.  

In September 2014 another VA examination of the Veteran was conducted.  The indicated diagnosis status post lumbar fusion and the examiner noted that the Veteran was seated at a 90 degree angle in both the waiting room and the examination room.  Range of motion testing revealed:  flexion to 40 degrees with onset of pain at 0 degrees; extension to 15 degrees with onset of pain at 0 degrees; right lateral flexion to 25 degrees with onset of pain at 0 degrees; left lateral flexion to 20 degrees with onset of pain at 0 degrees; right lateral rotation to 10 degrees, with onset of pain at 0 degrees; left lateral rotation to 10 degrees with onset of pain at 0 degrees.  Repetitive motion testing did not reveal any additional limitation to range of motion.  There was no evidence of muscle spasm, ankylosis, or incapacitating episodes.  There was evidence of abnormal gait from guarding.  

In January 2017 the most recent VA examination of the Veteran was conducted.  The indicated diagnosis degenerative disc disease and arthritis of the lumbar spine and the examiner noted that the Veteran was seated at a 90 degree angle in both the waiting room and the examination room.  Range of motion testing revealed:  flexion to 45 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 25 degrees; left lateral rotation to 25 degrees.  No pain was noted on range of motion testing and repetitive motion testing did not reveal any additional limitation to range of motion.  There was no evidence of muscle spasm, ankylosis, or incapacitating episodes.  

The Veteran's representative has asserted that the 2017 VA examination is inadequate as the examining physician is certified in emergency medicine, not neurology or orthopedics.  This assertion is baseless.  The examiner is a trained medical doctor, who conducted the examination in accord with the examination sheet, and provided the required medical evidence including accurate range of motion testing.  The examination is adequate for rating purposes.  

The Veteran's service-connected low back disorder is rated as 10 percent disabling effective August 6, 2014 and at 20 percent thereafter.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  The evidence of record reveals that the Veteran warrants the assignment of a 20 percent rating effective November 14, 2013; the findings of that VA examination reveal forward flexion limited to 50 degrees with pain.  Accordingly, a 20 percent rating is warranted from that time.  There is no evidence showing that the criteria warranting the assignment of a 20 percent rating prior to that date.  The evidence is against the assignment of a disability rating in excess of 20 percent for any period of time covered by this appeal.  In order to warrant a disability rating in excess of percent there would need to be flexion limited to 30 degrees or less, or some evidence of ankylosis.   Simply put, the evidence of record does not show presence of any symptoms warranting the assignment of a disability rating in excess of the 20 percent rating currently assigned.  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The examination reports of record show that the VA examiners observed that the Veteran was able to perform repetitive use testing without additional loss of function or range of motion and there was no pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use.  Therefore, a higher disability rating is not warranted for any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R.§§ 4.40, 4.45, 4.59 (2016).

The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated that his low back disability results in pain and stiffness.  The lay statements do not indicate that he normally has limitation of motion of the lumbar spine to such a limited degree, ankylosis or any other symptoms which would warrant the assignment of a rating in excess of 20 percent. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a bilateral upper extremity disorder is denied.  

A disability rating of 20 percent for status post spinal fusion, L1-L2 (low back disorder) is granted effective November 14, 2013.  

A disability rating in excess of 20 percent for status post spinal fusion, L1-L2 (low back disorder) is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


